       Case 2:20-po-00505-CKD Document 9 Filed 01/07/21 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Federal Defenders Office
3    Assistant for the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    MARK GOODENOUGH
7
8
9                               IN THE UNITED STATES DISTRICT COURT
10                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                   )   Case No. 2:20-PO-00505-CKD
                                                 )
13         Plaintiff,                            )
                                                 )
14                        v.                     )   STIPULATION AND ORDER TO CONTINUE
                                                 )   BENCH TRIAL
15   MARK GOODENOUGH,                            )
                                                 )   Date: January 14, 2021
16         Defendant.                            )   Time: 9:30 a.m.
                                                 )   Judge: Hon. Carolyn K. Delaney
17                                               )
18
19           IT IS HEREBY STIPULATED between the parties through their respective counsel,
20   Alstyn Bennett, Special Assistant United States Attorney, and Linda C. Allison, Assistant Federal
21   Defender, attorney for MARK GOODENOUGH, that the bench trial set on January 14, 2021 at
22   9:30 a.m. be continued to April 1, 2021 at 9:30 a.m.
23           This continuance is requested because defense counsel needs additional time to investigate,
24   obtain further video discovery from the Government, and obtain the Defendant’s medical
25   documents.
26   ///
27   ///
28

      Stipulation and Proposed Order to               -1-
      Continue Status Conference
       Case 2:20-po-00505-CKD Document 9 Filed 01/07/21 Page 2 of 2


1    DATED: January 4, 2021                           Respectfully submitted,
2
                                                      HEATHER WILLIAMS
3                                                     Federal Defender
4                                                     /s/Linda C. Allison
                                                      LINDA C. ALLISON
5                                                     Assistant to the Federal Defender
6                                                     Attorneys for Defendant
                                                      MARK GOODENOUGH
7
8    Dated: January 4, 2021                           McGREGOR W. SCOTT
                                                      United States Attorney
9
10                                                    /s/ Alstyn Bennett
                                                      ALSTYN BENNETT
11                                                    Special Assistant United States Attorney

12
13
14
                                             ORDER
15
            IT IS HEREBY ORDERED that the bench trial set for January 14, 2021, be continued to
16
     April 1, 2021 at 9:30 a.m.
17
            IT IS SO ORDERED.
18
19   Dated: January 6, 2021
                                                 _____________________________________
20                                               CAROLYN K. DELANEY
                                                 UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to         -2-
      Continue Status Conference
